Citation Nr: 1453585	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-38 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left knee arthritis.

2.  Entitlement to an increased rating for left knee arthritis.

3.  Entitlement to an increased rating for gouty arthritis of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION


The Veteran served on active duty from March 1997 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

By a March 2014 decision, the Board, in pertinent part, denied the Veteran's claim of service connection for a right knee disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a September 2014 Order, the Court, pursuant to a joint motion for remand (JMR), vacated the Board's March 2014 decision to the extent it denied service connection for a right knee disorder, and remanded that claim for action consistent with the JMR.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In a July 2014 statement, the Veteran raised the issue of entitlement to service connection for insomnia to include as secondary to service-connected sleep apnea, and entitlement to an increased rating for service-connected sleep apnea.  Although the Board referred this matter to the RO in August 2014, review of the record does not show that these claims have been addressed by the Agency of Original Jurisdiction (AOJ); they are therefore again referred for the appropriate development.

As an additional matter, the Board notes that the Veteran had also perfected an appeal to the denial of service connection for a left foot disorder.  The Board issued a decision in August 2014 which denied that claim, and nothing in the record available for review reflects the Veteran appealed that denial to the Court.  Accordingly, that issued has been resolved, and is no longer before the Board for appellate consideration.


REMAND

The JMR which was the basis for the Court's September 2014 Order in this case asserted that relevant private medical records were constructively of record at the time of the Board's March 2014 decision but was not considered therein.  Specifically, private medical records from Pinehurst Medical Clinic which included a July 2012 treatment record where the Veteran complained of bilateral knee pain, left worse than the right.  It also included the notation of "[s]ome discomfort in the right knee from overcompensating."  The JMR stated that these records had been received at the RO in November 2013, but were not discussed in either a December 2013 Supplemental Statement of the Case (SSOC) or the Board's March 2014 decision.  The JMR contended that the Board's March 2014 decision should be vacated for consideration of this evidence.

The Board acknowledges that the aforementioned notation in the July 2012 private treatment record of right knee discomfort from "over-compensating" does provide some support for the Veteran's contentions of secondary service connection in accord with 38 C.F.R. § 3.310.  However, these records were not considered as part of the November 2013 VA examination which the Board relied upon in finding that the right knee disorder was not secondary to the service-connected left knee disorder.  Therefore, the Board concludes that a remand is required to accord the Veteran a new examination and medical opinion which does take into account these additional private medical records.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the left knee arthritis and right foot gouty arthritis claims, the Board notes that it previously remanded these claims in August 2014 for the promulgation of a Statement of the Case (SOC) in accord with the holding of Manlincon v. West, 12 Vet. App. 238 (1999).  However, the record available for the Board's review, to include Virtual VA/VBMS, does not reflect such development has been completed.  Consequently, the Board must remand these claims again to ensure the development has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Statement of the Case, and notify the Veteran of his appellate rights, with respect to the issues of entitlement to increased ratings for left knee arthritis and gouty arthritis of the right foot.  .

2.  Request the names and addresses of all medical care providers who have treated the Veteran for his right knee since November 2013, to include any additional treatment from the Pinehurst Surgical Clinic.  After securing any necessary release, obtain those records not on file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and etiology of his right knee disorder.  The claims folder should be made available to the examiner for review before the examination.

Following evaluation of the Veteran, the examiner should express an opinion as to whether it is at least as likely as not the current right knee disorder was incurred in or otherwise the result of the Veteran's active service.  If the examiner determines the disability is not directly related to service, he or she should express an opinion whether it is at least as likely as not the right knee was caused or aggravated by a service-connected disability to include the left knee arthritis.  By aggravation the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, and should reflect consideration of the private treatment records from Pinehurst Surgical Clinic to include the July 2012 notation of the right knee "over-compensating."  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Readjudicate the right knee claim in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC on this issue in December 2013, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

